03 / 09 /2 020            10:48          12125710392                                                                         PAGE           02 / 02


                                    Case 1:19-cr-00864-AKH Document 16 Filed 03/09/20 Page 1 of 1
 Federal Defenders                                                                                             Southern District
                                                                                52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YOR~~ '-Fl\'1,:~                                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                            Sour.n,/nt Oistn.:I ll{ i'-m )on.:
 Dm·id E. Pa11011                                                                                                 Je1111ifttr L. /lrc,w11
 £xec1,tit·t? Oir~ctor                                                                                            Ar1om..~•in-Chorge
 1111<I. II IU/'ll<!)'-i'11.Chh•(                  CHA.M8t:kS OF
                                                ALVIN K. HELLERSTEIN
                                                         .. 0 .                   March 9, 2020

               By ECF and FAX
               Honorable Alvin K. Helleratein
               United States District Court
               Southern District of New York
               500 Pearl Street
               New York, NY 10007
                                                                                                                  5      -P --.2--o              2-£)
                             Re:        United States v, Justin Harrigan, 19 Cr. 864 (AKH~                   d/40 --{ :_
               Dear Judge Hellerstein:                                                             ~-~
                      I write with the consent of the government to respectfully request an
               adjournment of Mr. Hanigan's conference, currently scheduled for March 13, 2020.
               Mr. Harrigan is currently participating in a job training program from 8 am - 5 pm
               every day. The program provides Occupational Safety and Health Act (OSHA)
               certification, as well as interview training and access to a network of employers. In
               order to graduate from the program on April 10, 2020, Mr. Harrigan must be
               present for all of the training sessions. Accordingly, I am requesting an
               adjournment to allow Mr. Harrigan to successfully complete his training,

                       Mr. Harrigan is out on bail and compliant with all mandates set forth by the
                Court and Pretrial Services. Mr. Harrigan reports regularly to P1·etrial Services,
                and is testing negative for all illicit substances.            · ·-; · - ··
                                                                                                  rr====::-:
                                                                                                          - .·---·- :·-·
                              The parties propose April 22, 2020 as a conference date.              USDCSDN\'
                                                                                                    DOCUMENT
                              Thank you for your consideration.

                                                                   Sincerely,



                                                                   Tamara L. Giwa
                                                                   Assistant Federal Defender
                                                                   Federal Defenders of New York
                                                                   (212) 417-8719


                Cc:           AUSA Kayla.n Lasky (via ECF)
